DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.

Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 06/07/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 06/07/2019 are accepted by the examiner.
Priority
 	The application is filed on 06/07/2019 and therefore the effective filing date of the  application is 06/07/2019. 

 				Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 20200389492 A1, hereinafter, Zheng) in view of Lotspiech (US 20150229470 A1).
Regarding claim 1, Zheng discloses a system, comprising: a processor of a validation node; a memory on which are stored machine readable instructions that when executed by the processor (Paragraphs 0017-0018: ongoing instances of tokens are generated to form a nested chain that is sometimes referred to as a backward certified token list. In the event of a suspected blockchain entry by a hacker, examples disclosed herein facilitate token verification that utilizes a historical record), cause the processor to:  receive a copy request from a user node over a blockchain network, the request contains a copy token (Paragraph 0020: creates a token to be used with authentication for a service); 
 	invoke a smart contract associated with the copy token to verify the copy token (Paragraph 0020: a new token is generated at that particular time. In other words, the new token has a particular timestamp associated with a specific combination of artifact data associated with that timestamp. This new token is stored as another link in the blockchain, and that blockchain is distributed to other participating computing devices and verified in a manner consistent with blockchain systems);
 	 in response to a verification, generate media copy keys for generation of a Blu-ray copy (Paragraph 0021: the validity check request is forwarded from the spoof protector 208A to the example BCTE 202 via the OIP 206. The example BCTE 202 performs a hash verification check of the token in question using the nested data of the blockchain and, if valid, sends an indication of validity to the example OIP 206); and 
 	[record the copy token on a ledger of the blockchain network to indicate that the copy token is spent]. 

  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to record the copy token on a ledger of the blockchain network to indicate that the copy token is spent as taught by Lotspiech in the teachings of Zheng for the advantage of providing encrypted content to authorized content consumers while providing robust traitor tracing (Lotspiech, Abstract).

 	Regarding claim 2, the combination of Zheng and Lotspiech discloses the system of claim 1, wherein the instructions further cause the processor to output format metadata to generate a format-specific Blu-ray copy (Zheng, Paragraphs 0033, 0025, 0043: The machine readable instructions described herein may be stored in one or more of a compressed format, an encrypted format, a fragmented format, a packaged format, etc.). 
 	Regarding claim 3, the combination of Zheng and Lotspiech discloses the system of claim 1, wherein the instructions further cause the processor to encrypt the media copy keys with a public key of a format-specific copy machine associated with 
 	Regarding claim 4, the combination of Zheng and Lotspiech discloses the system of claim 1, wherein the instructions further cause the processor to verify that the copy token belongs to the user node (Zheng, Fig. 1 and associated texts, Paragraphs 0018, 0020: each token (e.g., the example first token 112) includes a specific artifact (e.g., a GPS location of the user device) and a specific timestamp at which the artifact occurred or was stored. As such, in the event a hacker attempts to spoof a user device, a verification process can be used to challenge the requesting entity). 
 	Regarding claim 5, the combination of Zheng and Lotspiech discloses the system of claim 1, wherein the instructions further cause the processor to invoke the smart contract upon a detection of an attempt to spend the copy token by the user node (Zheng Paragraph 0080: the second token to establish a second entry in the blockchain at a second time after the first time, selecting the first or the second artifact from the device artifact storage, and searching for a match of the selected first or second artifact in the blockchain to verify an integrity of the second token at a third time). 
	Regarding claim 7, the combination of Zheng and Lotspiech discloses the system of claim 1, wherein the instructions further cause the processor to record a transaction on the ledger of the blockchain network to indicate that a Blu-ray copy used to decrypt unauthorized copies may then be revoked.. An unauthorized player or copying tool that runs the security program would reveal the device keys in use, which could then be revoked. However, in the case of a simple security program, an unauthorized player could run the security program in a sandbox in order to avoid actual disclosure of compromised device keys.). 
	Regarding claims 8 and 15; Claims 8 and 15 are similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claims 9 and 16; Claims 9 and 16 are similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claims 10 and 17; Claims 10 and 17 are similar in scope to claim 3, and is therefore rejected under similar rationale.
 	Regarding claims 11 and 18; Claims 11 and 18 are similar in scope to claim 4, and is therefore rejected under similar rationale.
 	Regarding claims 12 and 19; Claims 12 and 19 are similar in scope to claim 5, and is therefore rejected under similar rationale.
 	Regarding claim 14; Claim 14 is similar in scope to claim 7, and is therefore rejected under similar rationale.
 	Regarding claim 20; the combination of Zheng and Lotspiech discloses the non-transitory computer readable medium of claim 15, further comprising instructions, that when read by the processor, cause the processor to issue a challenge to the user node to be signed by a private key of the user node to verify the copy token (Zheng, Paragraph 0017: Because the blockchain is encrypted, such as via a public/private key pair, mere interception or theft of the blockchain itself will not allow the hacker to learn . 
 				Allowable Subject Matter 

6.	Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Examiner Notes 
7. 	The Examiner notes that incorporating the combined limitations of claims 2 and 3 into independent claim 1 would better clarify the subject matter/embodiment of claimed invention. Similarly, amending independent claims 8 and 15 with aforesaid claim limitations would help advance the prosecution as it would clarify the claimed invention. 
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ebrahimi  et al. (US 20200127826 A1) discloses a method for recovering data. Identity factors are collected at a device, wherein hashes of the identity factors are configured to be stored at a server. A dynamic password is 
Rae  et al. (US 20170116693 A1) discloses methods for decentralizing commerce and rights management for digital assets using a blockchain rights ledger.
9.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498